            Case 1:19-cv-09236-KPF Document 42 Filed 12/03/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

 DAVID LEIBOWITZ, BENJAMIN
 LEIBOWITZ, JASON LEIBOWITZ, AARON
 LEIBOWITZ, and PINCHAS GOLDSHTEIN,
                                                                Affirmation in Support of
        Plaintiffs,                                             Request for Certificate of
                                                                Default
 v.

 IFINEX INC., BFXNA INC., BFXWW INC.,                           Case No. 1:19-cv-09236
 TETHER HOLDINGS LIMITED, TETHER
 OPERATIONS LIMITED, TETHER LIMITED,
 TETHER INTERNATIONAL LIMITED,
 DIGFINEX INC., PHILIP G. POTTER,
 GIANCARLO DEVASINI, LUDOVICUS JAN
 VAN DER VELDE, REGINALD FOWLER,
 CRYPTO CAPITAL CORP., and GLOBAL
 TRADE SOLUTIONS AG,

        Defendants.


I, Joseph M. Delich, hereby declare as follows:

       1.        I am counsel for Plaintiffs in this action.

       2.        This action was commenced on October 6, 2019, pursuant to the Commodities

Exchange Act, 7 U.S.C. § 1, et seq., the Sherman and Clayton Antitrust Acts, 15 U.S.C. §§ 2, 15

& 26, and RICO, 18 U.S.C. § 1962.

       3.        The time for defendant, Reginald Fowler, to answer or otherwise move with respect

to the complaint herein has expired.

       4.        Defendant, Reginald Fowler, has not answered or otherwise moved with respect to

the complaint, and the time for defendant Reginald Fowler to answer or otherwise move has not

been extended.
             Case 1:19-cv-09236-KPF Document 42 Filed 12/03/19 Page 2 of 2



        5.       That defendant Reginald Fowler is not an infant or incompetent. Defendant

Reginald Fowler is not presently in the military service of the United States as appears from facts

in this litigation.

                 WHEREFORE, Plaintiffs request that the default of defendant Reginald Fowler

be noted and a certificate of default issued.

                 I declare under penalty of perjury that the foregoing is true and accurate to the

best of my knowledge, information and belief, that the amount claimed is justly due to plaintiff,

and that no part thereof has been paid.


Dated: December 3, 2019

                                                       Respectfully,

                                                       ROCHE FREEDMAN LLP

                                                       /s/ Joseph M. Delich
                                                       Joseph M. Delich
                                                       Kyle W. Roche
                                                       185 Wythe Avenue F2
                                                       Brooklyn, New York 11249
                                                       t: (929) 457-0057
                                                       t: (929) 457-0050
                                                       jdelich@rochefreedman.com
                                                       kyle@rochefreedman.com

                                                       Devin (Velvel) Freedman
                                                       200 South Biscayne Blvd. Ste. 5500
                                                       Miami, Florida 33131
                                                       t: (305) 357-3861
                                                       vel@rochefreedman.com
                                                       Counsel for Plaintiffs
cc: Counsel of Record (by ECF)




                                                   2
